       Case 3:17-cv-00032-RCJ-CLB Document 101 Filed 01/07/21 Page 1 of 2




1                                 UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      DUANE TIPTON,
4                                                        3:17-cv-00032-RCJ-CLB
                                                         3:20-cv-261-MMD-CLB
                                      Plaintiff,
5         v.
                                                         ORDER
6      GUICE, et al.,
7
                                  Defendants.
8

9           Several motions are currently pending. The court will address each motion in turn.

10   ECF No. 95 – Plaintiff’s motion for in camera submissions

11          Plaintiff filed a motion requesting that defendants provide all confidential records and
     investigations to the court for review in camera (ECF No. 95). The court has reviewed all
12
     exhibits submitted as evidence in relation to defendants’ motions for summary judgment and
13
     has issued report and recommendation denying both motions (ECF Nos. &4 & 97).
14
            Declarations, affidavits, and exhibits that do not support a motion, a response to a
15
     motion, or a reply to a motion may not be filed. Exhibits are to be filed only as attachments
16
     in support of a motion, a response to a motion, or a reply in support of a motion. Therefore,
17
     plaintiff’s motion (ECF No. 95) is DENIED.
18
     ECF No. 99 – Plaintiff’s motion for appointment of counsel
19
            This is a civil rights action brought by pro se prisoner plaintiff, Duane Tipton. Plaintiff
20
     has moved for appointment of counsel (ECF No. 99).
21
            A litigant in a civil rights action does not have a Sixth Amendment right to appointed
22
     counsel. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The Supreme Court
23
     has ruled that district courts lack authority to require counsel to represent indigent prisoners
24
     in § 1983 cases. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296 (1989).
25
     In only “exceptional circumstances,” the court may request voluntary assistance of counsel
26
     pursuant to 28 U.S.C. § 1915(e)(1). Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).
27

28

                                                     1
       Case 3:17-cv-00032-RCJ-CLB Document 101 Filed 01/07/21 Page 2 of 2




1    Without a reasonable method of securing and compensating counsel, this court will seek

2    volunteer counsel only in the most serious and exceptional cases.              A finding of such

3    exceptional circumstances requires that the court evaluate both the likelihood of success on

4    the merits and the pro se litigant’s ability to articulate his claims in light of the complexity of

5    the legal issues involved. Neither factor is controlling; both must be viewed together in

6    making the finding. Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014). The court

7    exercises discretion in making this finding. Id. (citing Palmer, 560 F.3d at 970).

8           In the present case, the court does not find the required exceptional circumstances.

9    Even if it is assumed that plaintiff is not well versed in the law and that he has made serious

10   allegations which, if proved, would entitle him to relief, his case is not exceptional. The court

11   is faced with similar cases almost daily. The court will not enter an order directing the

12   appointment of counsel in this case. The plaintiff has demonstrated that he is able to litigate

13   this case on his own. He has filed a complaint and motions with the court. The plaintiff may

14   have the assistance of law clerks at the prison.

15          IT IS THEREFORE ORDERED that plaintiff’s motion for appointment of counsel (ECF

16   No. 99) is DENIED.

17   ECF No. 100 – Motion for status check

18          Plaintiff’s motion for a status check (ECF No. 100) is DENIED. The Court will notify
19   the plaintiff as soon as any action is taken in his case. Due to the large number of civil

20   actions pending before the Court, THE CLERK IS UNABLE TO RESPOND IN WRITING TO

21   INDIVIDUAL INQUIRIES REGARDING THE STATUS OF CASES. As long as the plaintiff

22   keeps the Court apprised of his current address, he will receive all Court decisions which

23   might affect the status of the case.

24          IT IS SO ORDERED.

25           January 7, 2021
     DATED: __________________

26                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
27

28

                                                      2
